Citation Nr: 0733820	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-20 654	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for sleep apnea, claimed 
as secondary to service-connected post-traumatic stress 
disorder.  

2. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left knee.  

3. Entitlement to an effective date earlier April 4, 2005, 
for the initial rating of 30 percent for coronary artery 
disease.  

4. Entitlement to an initial rating higher than 30 percent 
for coronary artery disease.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. W. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September and October 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

The claim of service connection for sleep apnea secondary to 
service-connected post-traumatic stress disorder is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


FINDINGS OF FACT

1. Left knee degenerative joint disease, arthritis, is 
manifested by painful motion with extension to 15 degrees and 
flexion to 70 degrees without additional functional loss due 
to pain or instability.  

2. The criteria for a 30 percent rating for coronary artery 
disease, that is, a workload of greater than 5 METS but not 
greater than 7 METS, or evidence of cardiac hypertrophy by 
electrocardiogram, echocardiogram, or by X-ray were not 
demonstrated before April 4, 2005. 



3. The veteran has not had: more than one episode of acute 
congestive heart failure in one year; a workload of greater 
than 3 METS but not greater than 5 METS; or left ventricular 
dysfunction with an ejection fraction of 30 percent to 50 
percent due to coronary artery disease. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent for 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 
(2007).   

2. The criteria for an effective date earlier than April 4, 
2005, for a 30 percent rating for coronary artery disease are 
not met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 
C.F.R. § 3.400(o) (2007).

3. The criteria for an initial rating higher than 30 percent 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2005, May 2005, October 2005, 
December 2005, and in March 2006.  The VCAA notice included 
the type of evidence needed to substantiate the: claims of 
service connection to included secondary service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service and the already service-connected disability; the 
claim for increase, namely, evidence of an increase in 
severity.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The notice included the general effective 
date provision for the claims, that is, the date of receipt 
of the claims, and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
as evidenced by the supplemental statement of the case, dated 
in May 2006.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 
17, 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Both VA and private records have 
been obtained.  VA has afforded the veteran examinations to 
determine the severity of the service-connected left knee and 
cardiac disabilities.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Policy 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.  



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Since the veteran disagreed with the initial ratings, 
following the initial grants of service connection for left 
knee and cardiac disabilities, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Left Knee

In the rating decision in October 2005, the RO granted 
service connection for degenerative joint disease of the left 
knee and assigned an initial rating of 10 percent under 
Diagnostic Code 5260, effective from April 4, 2005, the date 
of receipt of the claim of service connection. 

VA records disclose that in May 2005 a MRI revealed 
patellofemoral osteoarthritis with degenerative changes.  
Range of motion was from 5 degrees of extension to 95 degrees 
of flexion without ligamentous instability. 

On VA examination in May 2005, the veteran complained of left 
knee pain with a recent flare-up.  He also complained of 
increased pain with repetitive use, stiffness, swelling, and 
instability.  It was noted that the veteran was currently 
employed, building roof trusses.  There was no history of 
left knee surgery.  The examiner noted that the veteran wore 
a knee brace and used a cane most of the time.  

On physical examination, there was moderate effusion of the 
left knee.  Range of motion was from 15 degrees of extension 
to 105 degrees of flexion.  There was tenderness to palpation 
on the medial and lateral aspects of the knee.  There was 
pain, medially, but not laterally, on the McMurray's test.  

The veteran had pain with stressing of the medial collateral 
ligament but not the lateral collateral ligament.  Strength 
was 4/5 in both quadriceps and hamstrings.  The examiner 
commented that range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

On VA examination in October 2005, the veteran complained of 
left knee instability and constant pain and stiffness, which 
slowed him down at work.    

On physical examination, left knee motion was pain free from 
0 degrees to 86 degrees with pain from 86 degrees to 110 
degrees.  On repetitive use, extension was 0 degrees and 
flexion was to 90 degrees.  There was bilateral crepitus.  
The drawer, Lachman, and varus and valgus tests were 
negative.  X-rays in May 2005 revealed mild patellofemoral 
syndrome with spurring.  

In November 2006, the veteran testified that his left knee 
was unstable, which caused him to fall, that he had to work 
on a concrete floor, which caused swelling at the end of the 
day, that he was prescribed medication for pain, that he had 
continuous left knee pain, that he could not place weight on 
his left knee, and that he had limitation of motion. 

Analysis 

Degenerative joint disease of the left knee is rated as 
arthritis and arthritis is rated on the basis limitation of 
motion under the appropriate Diagnostic Codes for the knee.  
Diagnostic Code 5003. 

Degenerative joint disease of the left knee is currently 
rated 10 percent disabling under Diagnostic Code 5260 
(limitation of flexion). 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable, extension limited to 10 degrees is 
10 percent disabling, extension limited to 15 degrees is 20 
percent disabling, and extension limited to 20 degrees is 30 
percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.

Also a separate rating may be assigned for limitation of 
flexion or extension under DC 5260 and DC 5261.

Also, limitation of motion and instability of the knee may be 
rated separately.  Under Diagnostic Code 5257, the criterion 
for a 10 percent rating is slight impairment due to recurrent 
subluxation or lateral instability of the knee.  

During the pendency of the appeal, the veteran was afforded 
VA examinations in May 2005 and in October 2005.

On VA examination in May 2005, the pertinent findings were 15 
degrees of extension and 105 degrees of flexion, but no 
additional limited of motion by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  There was 
effusion and joint and ligament pain without instability. 

On VA examination in October 2005, the pertinent findings 
were 0 degrees of extension and 110 degrees of flexion with 
pain at 86 degrees of flexion.  On repetitive use, extension 
was 0 degrees and flexion was 90 degrees with pain.  
There was no ligament instability.  As flexion was not 
limited to 45 degrees,  is 10 percent disabling,

Extension was limited to 15 degrees on examination in May 
2005 during a flare-up as there was evidence of swelling, 
which meets the criteria for a 20 percent rating under 
Diagnostic Code 5261 with no additional loss of extension due 
to fatigue, weakness, or lack of endurance following 
repetitive use, considering 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The criterion for a 30 percent rating, that is, 
extension limited to 20 degrees was not shown then or on VA 
examination in October 2005.

As for flexion, on VA examination in May 2005, flexion was 
limited to 105 degrees with no additional limitation due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  On VA examination in October 2005, flexion 
was to 110 degrees with pain at 86 degrees of flexion, and on 
repetitive use, extension was 0 degrees and flexion was 90 
degrees with pain.  As flexion was not limited to 45 degrees, 
considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion 
for a separate rating of 10 percent under Diagnostic Code 
5260 has not been met. 

And a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of ligament laxity or instability.

Coronary Artery Disease 

In a rating decision in September 2005, the RO granted 
service connection for coronary artery disease secondary to 
service-connected diabetes mellitus and assigned an initial 
noncompensable rating from October 21, 2002, an initial 
rating of 10 percent from November 14, 2002, and an initial 
rating of 30 percent from April 4, 2005, under Diagnostic 
Code 7005. 

VA records, dated in November 2002, disclose that cardiac 
catheterization revealed a 75 percent stenosis of the right 
coronary artery, and the veteran underwent an angioplasty and 
placement of a stent.  There was no prior history of acute 
coronary events.  After the surgery the veteran was to stay 
on medication to stabilize the coronary plaque.  

On VA cardiovascular examination in August 2005, the veteran 
complained of daily chest tightness with exertion that was 
relieved by rest.  An echocardiogram revealed a normal left 
ventricle with mild concentric hypertrophy and normal global 
systolic function with an estimated ejection fraction of 55 
percent to 60 percent.  There was left atrial dilatation but 
no pericardial effusion.  On physical examination, blood 
pressure was 100/72.  There was no apparent respiratory 
distress.  Cardiac rate and rhythm were regular.  The 
examiner estimated the METS at 7 based on the veteran's 
description that his job required strenuous physical 
activity.  

Analysis

Coronary artery disease is currently rated 30 percent from 
April 4, 2005, under Diagnostic Code 7005. 

Under 38 C.F.R. § 4.104, Diagnostic Code 7005, the criteria 
for a 30 percent rating are a workload of greater than 5 METs 
but not greater than 7 METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  The criteria for the next higher 
rating, 60 percent, are more than one episode of acute 
congestive heart failure in the past year; a workload of 
greater than 3 METs but not greater than 5 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 

The veteran asserts that the 30 percent rating should be 
assigned as of the date of the angioplasty and placement of a 
stent in November 2002. 

Following the angioplasty and the placement of a stent in 
November 2002, the veteran was on medication to stabilize 
coronary plague.  There was no evidence of a workload of 
greater than 5 METs but not greater than 7 METs, or cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, that meets the criteria for a 
rating higher than 30 percent before April 4, 2005. 

And there is no evidence since April 4, 2005, of more than 
one episode of acute congestive heart failure, a workload of 
greater than 3 METs but not greater than 5 METs, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

Rather the evidence shows that on VA examination in August 
2005 an echocardiogram revealed a normal left ventricle with 
an estimated ejection fraction of 55 percent to 60 percent 
and an estimated 7 METS based on the veteran's description 
that his job required strenuous physical activity, which does 
not meet the criteria for 60 percent rating of more than one 
episode of acute congestive heart failure, a workload of 
greater than 3 METs but not greater than 5 METs, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent under Diagnostic Code 7005.  

For these reasons, the preponderance of the evidence is 
against an initial rating of 30 percent before or after April 
4, 2005. 


ORDER

An initial rating of 20 percent for degenerative joint 
disease of the left knee based on limitation of extension is 
granted, subject to the law and regulations, governing the 
award of monetary benefits.  

An effective date earlier April 4, 2005, for the initial 
rating of 30 percent for coronary artery disease is denied.  

An initial rating higher than 30 percent for coronary artery 
disease from April 4, 2005, is denied.  


REMAND

The veteran argues that sleep apnea is associated with 
service-connected post-traumatic stress disorder. 
VA records, dated in June 2003, note that the veteran's 
sleeping, i.e., snoring and sometimes not breathing, strongly 
suggested that he had sleep apnea, which if so could have a 
deleterious effect on his post-traumatic stress disorder.  It 
was recommended that the veteran be scheduled for a sleep 
study to confirm or rule out a diagnosis of sleep apnea.  

In November 2006, the veteran testified that he was tested 
for sleep apnea. 

As the evidence of record does not contain sufficient 
competent medical evidence to decide claim, under the duty to 
assist further evidentiary development is required. 
Accordingly, the claim of service connection for sleep apnea 
is REMAND for the following action:  

1. Ask the veteran to submit or authorize 
VA to obtain any private medical records, 
pertaining to the diagnosis of or 
treatment for sleep apnea.   

2. Obtain VA records since 2003 from the 
Columbia, South Carolina VA Medical 
Center, pertaining to treatment of sleep 
apnea.  The record shows that in February 
2005 the veteran was seen by a sleep 
study technician.   

3. Schedule the veteran for a VA 
examination to determine whether it is as 
likely as not that the current sleep 
apnea, if diagnosed, is caused or 
aggravated by the veteran's service-
connected post-traumatic stress disorder.  
The claims folder should be made 
available to the examiner for review. 
In formulating the opinion, the 
examiner is asked to consider that 
the term "aggravation" means a 
permanent worsening of the 
underlying condition beyond its 
natural progression as contrasted to 
a temporary worsening of symptoms.

Also, the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state. 

4. After the above has been completed, 
adjudicate the claim.  If the 
determination remains adverse, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


